  Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19         PageID.52    Page 1 of 30




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


  CLINTON BALLER and
  DAVID BLOOM,
                                                            No. 19-12138
         Plaintiffs,
                                                            Hon. Victoria A. Roberts
  v.

  CITY OF BIRMINGHAM,
  a municipal corporation,
  PATTY BORDMAN,
  individually and in her
  official capacity as Birmingham
  Mayor, and TIMOTHY
  CURRIER, individually and
  in his official capacity as
  Birmingham City Attorney,

       Defendants.
_______________________________/

       PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
                   AND/OR PRELIMINARY INJUNCTION

       Now come the Plaintiffs, by and through counsel, and, for the reasons outlined

  in the accompanying brief, hereby move this Court under Civil Rule 65 to enter a

  temporary restraining order and/or preliminary injunction barring Defendants from

  restricting political speech or advocacy by public-comment speakers at

  Birmingham City Commission meetings upon the basis of its content or excluding

  public comments involving political speech or advocacy from the cable broadcast

                                            1
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.53   Page 2 of 30




of City Commission meetings.

   Pursuant Local Rule 7.1(a), Plaintiffs’ counsel e-mailed the Defendant parties

describing the nature and basis of the motion and inquiring as to Defendants’

concurrence thereto, but has not yet received a response.

                                                            Respectfully submitted,

                                                            s/Matthew S. Erard_
                                                            Matthew S. Erard
                                                            Law Office of
                                                            Matthew S. Erard, PLLC
                                                            Counsel for Plaintiffs
                                                            400 Bagley St. #939
                                                            Detroit, MI 48226
                                                            (248) 765-1605
                                                            mserard@gmail.com
 Dated: August 4, 2019




                                         2
  Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19    PageID.54   Page 3 of 30




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  CLINTON BALLER and
  DAVID BLOOM,
                                                        No. 19-12138
        Plaintiffs,
                                                        Hon. Victoria A. Roberts
  v.

  CITY OF BIRMINGHAM,
  a municipal corporation,
  PATTY BORDMAN,
  individually and in her
  official capacity as Birmingham
  Mayor, and TIMOTHY
  CURRIER, individually and
  in his official capacity as
  Birmingham City Attorney,

       Defendants.
_______________________________/



       BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR TEMPORARY
        RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19      PageID.55    Page 4 of 30




                           TABLE OF CONTENTS
INDEX OF AUTHORITIES………………………………………………………iii

CONCISE STATEMENT OF THE ISSUES PRESENTED……………………...vi

CONTROLLING OR MOST APPROPRIATE AUTHORITY
FOR THE RELIEF SOUGHT………………………………………………….....vii

INTRODUCTION………………………………………………………………….1

STATEMENT OF FACTS…………………………………………………………1

STANDARD OF REVIEW………………………………………………………...7

ARGUMENT………………………………………………………...……………..7

I. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS……………....7

A. The Speech at Issue is Core First Amendment Protected Expression…………..8

B. The Venue and Broadcast of Birmingham City Commission
Meetings Comprise a Designated and/or Limited Public Forum…………………..9

1. The public forum extends to the cable broadcast……………………………...11

C. No Compelling or Legitimate Interest Supports Defendants’
Censorship of Citizens’ Political Speech at City Commission Meetings…………12

1. Excluding speakers engaged in political advocacy from the cable
   broadcast will severely limit expression……………………………………….14

2. Defendants’ policy of restricting political speech is void for vagueness……...15

3. Defendants’ policy of restricting political speech is overbroad………………/17

II. PLAINTIFFS WILL SUFFER IRREPARABLE INJURY IF
DEFENDANTS ARE NOT IMMEDIATELY ENJOINED FROM
ENFORCING THE POLICY OF RESTRICTING POLITICAL SPEECH……...18


                                        i
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19   PageID.56   Page 5 of 30




III. NO HARM TO OTHERS IS APPLICABLE…………………………………18

IV. GRANTING IMMEDIATE INJUNCTIVE RELIEF WILL ADVANCE
THE PUBLIC INTEREST………………………………………………………..19

V. NO SECURITY BOND IS NECESSARY……………………………………19

REQUEST FOR RELIEF………………………………………………………...20




                                     ii
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19   PageID.57   Page 6 of 30




                       INDEX OF AUTHORITIES

Cases

ACLU v. Nat’l Sec. Agency, 493 F.3d 644 (6th Cir. 2007)……………….……...8

ACLU of Ky. v. McCreary Cnty., 354 F.3d 438 (6th Cir. 2003)………..………18

Ark. Educ. Television Comm’n v. Forbes, 523 U.S. 666 (1998)…………….11-12

Barr v. Lafon, 538 F.3d 554, 572 (6th Cir. 2008)……………………………….10

Bays v. City of Fairborn, 668 F.3d 814 (6th Cir. 2012) ……….…………...18, 19

Bible Believers v. Wayne County, 805 F.3d 228 (6th Cir. 2015)………………..8

Boddie v. Am. Broad. Co., 881 F.2d 267 (6th Cir. 1989)………………………15

Boos v. Barry, 485 U.S. 312 (1988)…………………………..……………12, 13

Buckley v. Valeo, 424 U.S. 1 (1976)……………………………………………8-9

Burson v. Freeman, 504 U.S. 191 (1992)………………………………..vii, 12-13

Consol. Edison Co. v. Pub. Serv. Comm’n, 447 U.S. 530 (1980)…………...….13

Cornelius v. NAACP Legal Def. & Educ. Fund, Inc.,
473 U.S. 788 (1985) ……………………………………………………...8, 11, 12

Elrod v. Burns, 427 U.S. 347 (1976)…………………………………………….18

King Enter. v. Thomas Twp., 215 F. Supp. 2d 891 (E.D. Mich. 2002)………….15

Kinkaid v. Gibson, 236 F.3d 342 (6th Cir. 2001)…………………………….10, 11

Kirkland v. Luken, 536 F. Supp. 2d 857 (S.D. Ohio 2008)……………………...10

Libertarian Party of Ohio v. Husted, 751 F.3d 403 (6th Cir. 2014)………………7

McIntyre v. Ohio Elections Comm’n, 514 U.S. 334 (1995)…………………….8-9
                                    iii
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19    PageID.58   Page 7 of 30




Michigan State AFL-CIO v. Schuette, 847 F.3d 800 (6th Cir. 2017)……………....7

Miller v. Cincinnati, 622 F.3d 524 (6th Cir. 2010)…………………....vii, .9, 10, 15

Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d 1171 (6th Cir. 1995)………….19

Monaghan v. Sebelius, 916 F. Supp. 2d 802 (E.D. Mich. 2012)…………………..7

Nader v. Blackwell, 545 F.3d 459 (6th Cir. 2008)………………………………..14

New York Times v. Sullivan, 376 U.S. 254 (1964)………………………………...8

Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37 (1983)………..10

Putnam Pit, Inc. v. City of Cookeville, 221 F.3d 834 (6th Cir. 2000)…………....11

Reed v. Town of Gilbert, 576 U.S. __, 135 S. Ct. 2218 (2015)…………………...13

Ritchie v. Coldwater Cmty. Sch., 947 F. Supp. 2d 791 (W.D. Mich. 2013)……...11

Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819 (1995)……10, 11

Shelley v. Kraemer, 334 U.S. 1 (1948)……………………………………………14

Specialty Holds II Inc. v. Children’s Legal Services PLLC,
634 F. Supp. 2d 833 (E.D. Mich. 2009)…………………………………………..19

Taylor v. Johnson, No. 5:16-cv-10256 (E.D. Mich. April 28, 2016)………………5

Teufel v. Princeton City Sch. Dist. Bd. of Educ., No. 1:12-cv-355
(S.D. Ohio Jan. 11, 2013)…………………………………………………………11

United Food & Commercial Workers Union (UFCW) v. Sw. Ohio Reg’l
Transit Auth., 163 F.3d 341 (6th Cir. 1998)…………………………………..16, 17

Walker v. Sons of Confederate Veterans,
576 U.S. __, 135 S. Ct. 2239 (2015)……………………………………………….9




                                      iv
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19            PageID.59     Page 8 of 30




Statutes

MICH. COMPL. LAWS § 169.257(1)(c)…………………………………..…………..5

MICH. COMPL. LAWS § 169.257(3)………………………………………………....5

Other Authorities

Bloomfield Community Television, Access Policies and Procedures……..………7

Bill Laitner, Video Reveals Fiery Exchange at Birmingham City Commission
Meeting, DETROIT FREE PRESS, July 18, 2019,
https://freep.com/story/news/local/michigan/oakland/2019/07/18/birmingham-
michigan-bond-sale-city-commission-meeting/1761393001....................................4




                                            v
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19       PageID.60    Page 9 of 30




          CONCISE STATEMENT OF THE ISSUES PRESENTED

   Is a temporary restraining order and/or preliminary injunction warranted to

prevent the city of Birmingham’s continued facially content-based restriction of

Plaintiffs’ political speech at bi-weekly City Commission meetings operated as a

public forum?




                                        vi
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19   PageID.61   Page 10 of 30




  CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR THE
                   RELIEF SOUGHT

Burson v. Freeman, 504 U.S. 191 (1992)

Miller v. Cincinnati, 622 F.3d 524 (6th Cir. 2010)




                                        vii
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19        PageID.62    Page 11 of 30




                                 INTRODUCTION

   Plaintiffs brings this motion to restrain Defendants from continuing to violate

the First Amendment rights of Plaintiffs and other citizens through their policy and

practice of restricting and censoring political advocacy speech by public-comment

speakers within the venue and live cable broadcast of Birmingham City

Commission meetings.

   Because Defendants’ present policy and practice constitutes a facially content-

based restriction on core political speech within a public forum, unjustified by any

compelling or legitimate state interest, Plaintiffs seek an immediate temporary

restraining order and/or preliminary injunction to bar Defendants from continuing

to subject public-comment speakers to restriction or censorship upon the basis of

their speech’s politically expressive character.

                             STATEMENT OF FACTS

   The Birmingham City Commission holds regular public meetings on the

second and fourth Monday of each month in the Commission Room of the city’s

Municipal Building. The Commission’s Rules of Procedure provide for a period at

each Commission meeting, designated as ‘Meeting Open To The Public For Items

Not On The Printed Agenda’ (i.e. the ‘open-comment’ session) during which

members of the general public are permitted to make comments without any

subject-matter limitation.

                                          1
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19        PageID.63    Page 12 of 30




   As to other sessions of City Commission meetings, the Commission’s Rules of

Procedure also provide for members of the public to provide public comment on

any specific agenda items at the time the Commission considers them. The only

grounds provided by the Rulecs of Procedure for ruling a recognized and time-

abiding speaker out of order are becoming loud or unruly or breaching the peace.

  All Birmingham City Commission meetings are broadcast live and re-run on the

Birmingham Area Cable Board (BACB) municipal programming cable television

channel. The broadcast is unedited and covers the entirety of each meeting.

   For the last several years, Plaintiffs have regularly attended public meetings of

the Birmingham City Commission in order to gather information about local

spending and legislative measures and address the Commission on civic matters of

priority concern to themselves and their respective citizens’ groups.

   In recent months, Plaintiffs and their respective citizens’ groups have focused

on investigating and expressing their concerns about the City Commission’s

proposed North Old Woodward (“NOW”) development project involving the

demolition and replacement of a municipal parking garage in coordination with the

construction of new commercial properties on city-owned land. For the city’s part

in financing the project, the Commission aims to issue up to $57.4 million in

municipal bonds, pending voter approval of the bond sale at a forthcoming special

election.

                                          2
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.64    Page 13 of 30




   Skeptical of both the city’s parking revenue predictions and the public interest

in turning over valuable city land, Plaintiffs fear that the proposed project, if

commenced, will prove to measurably benefit only private commercial interests

while carrying significant risk and cost to community residents.

  On July 8, 2019, Plaintiffs both attended the regular meeting of the City

Commission with the intent to raise new findings and concerns relating to the NOW

project. Upon being recognized to speak during public comment on the agenda item

related to city planning, Plaintiff Baller attempted to suggest that the planning

committee consider citizen concerns about the NOW project.

   Immediately upon raising the issue, he was interrupted and prevented from

completing his comments by Defendant Currier and ruled out of order by Defendant

Bordman upon the basis that the “City Attorney has directed that that is an

inappropriate discussion.” When Plaintiff Baller then inquired why his discussion

was inappropriate, Defendant Currier asserted that he “cannot use the cable

television, which the city pays for, for political purposes.” As a result, Plaintiff

Baller was unable to express his intended comments.

   During the later open-comment session of the July 8 meeting, during which

Plaintiff Bloom was recognized to speak, Plaintiff Bloom was cut off at only 25

seconds into his speaking time by Defendants Bordman and Currier immediately

upon making reference to the “parking deck on Old Woodward.” He was then told

                                           3
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19       PageID.65    Page 14 of 30




by Defendant Currier that he was “out of order” because a provision of the contract

between the city and BACB “prohibits political speech.” As a result, Plaintiff Bloom

was unable to express his intended comments.

   As the next recognized speaker during the open-comment session of the meeting,

Plaintiff Baller was similarly interrupted by interjections from Defendants Bordman

and Currier on the same basis immediately upon making reference to a pro-NOW

project pamphlet recently produced by the city for local residents. When Plaintiff

Baller persisted in voicing objections to the Commission’s actions with respect to

restricting speech at the meeting and the NOW project proposal, Defendant Bordman

declared the meeting adjourned.

  In a Detroit Free Press interview for a story published on July 18, 2019,

Defendant Currier reaffirmed that the city’s contract with the Birmingham Area

Cable Board “does not allow any discussion of a political nature,” and further

alleged that the potential conflict with freedom of speech has not been decided in a

court case or state attorney general opinion.1

   At the start of the open-comment session at the next following and most recent

City Commission meeting on July 22, 2019, Defendant Bordman announced that



   1
     Bill Laitner, Video Reveals Fiery Exchange at Birmingham City Commission
Meeting, DETROIT FREE PRESS, July 18, 2019,
https://freep.com/story/news/local/michigan/oakland/2019/07/18/birmingham-
michigan-bond-sale-city-commission-meeting/1761393001.
                                         4
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19         PageID.66    Page 15 of 30




speakers would be able to complete their two minute speaking time as long as they

are not a disturbance to the meeting, but that those “who choose to advocate at this

time may cause the broadcasting of the meeting to be paused.” Following the open

comment period, Defendant Currier further indicated that the policy now going

forward is that they “will not turn off any broadcast unless people get directly into

advocacy.”

   Defendants Bordman and Currier further asserted that their need to exclude

political speech from the cable broadcast of City Commission meetings stemmed

from the Michigan Campaign Finance Act’s (“MCFA”) provision prohibiting the

use of public resources for ballot-related communications; thus discernibly

referring to MICH. COMP. LAWS § 169.257(3).

   Michigan’s Secretary of State was permanently enjoined from enforcing that

subsection three years ago by Taylor v. Johnson, No. 5:16-cv-10256 (E.D. Mich.

April 28, 2016). Further, the content of regular televised broadcast of Birmingham

City Commission meetings was never subject to that section even prior to the

injunction due to the statute’s exemption for “the production or dissemination of

debates, interviews, commentary, or information by a broadcasting station, . . . in

the regular course of broadcasting or publication.”2




   2
       MICH. COMP. LAWS § 169.257(1)(c).
                                        5
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19         PageID.67     Page 16 of 30




   It is not fully clear whether Defendants currently construe political advocacy

speech to be limited to the subject of election candidates or ballot issues, as

Defendant Currier referred to it at the July 22 meeting both in terms of support for

particular candidates or ballot issues and in terms of “advocating for [one’s]

political position.” Neither Plaintiffs Bloom nor Baller had referred to any

candidate or ballot issue when Defendants Bordman and Currier deemed them to

have run afoul of such a political speech restriction during the City Commission

meeting on July 08.

   On July 23, 2019, Plaintiff Baller received a response from the Birmingham

City Clerk to his state Freedom of Information Act request for copies of all

contracts existing between the city of Birmingham and BACB or other municipal

cable boards. The response contains the city’s interlocal agreement establishing the

BACB, along with BACB’s cable access management agreement with Bloomfield

Community Television and appended policies and procedures.

   Apart from prohibiting “advertising by or on behalf of a candidate for public

office,” as listed among other commercial advertising-related restrictions, none of

such contractual agreements nor policies contains any provision barring the

broadcast of political speech or advocacy, as purported by Defendants. To the

contrary, the policies and procedures appended to BACB’s management agreement




                                           6
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19           PageID.68     Page 17 of 30




 provide that Birmingham residents “may use the channel as a forum for free speech

 and express a diversity of viewpoints as outlined in the 1984 Federal Cable Act.”3

                             STANDARD OF REVIEW

    In ruling on a motion for preliminary injunctive relief, a court must consider

 four factors: (1) the plaintiffs’ likelihood of success on the merits; (2) irreparable

 harm to plaintiffs absent injunctive relief; (3) substantial harm to others resulting

 from an injunction; and (4) the broader public interest. Michigan State AFL-CIO v.

 Schuette, 847 F.3d 800, 803 (6th Cir. 2017).

    The factors to be weighed before issuing a temporary restraining order are the

 same as those considered for issuing a preliminary injunction. Monaghan v.

 Sebelius, 916 F. Supp. 2d 802, 807 (E.D. Mich. 2012). “When a party seeks a

 preliminary injunction on the basis of the potential violation of the First

 Amendment, the likelihood of success on the merits often will be the determinative

 factor.” Libertarian Party of Ohio v. Husted, 751 F.3d 403, 424 (6th Cir. 2014).

                                     ARGUMENT

I. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS.

    In evaluating whether Defendants’ restrictions on public comment speakers’

 political expression contravene the First Amendment’s freedom of speech clause,

 the Court must apply a three-step inquiry to determine: (1) whether the speech at


    3
        Bloomfield Community Television, Access Policies and Procedures § 3.3.
                                         7
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.69    Page 18 of 30




issue is constitutionally protected; (2) the nature of the forum; and (3) whether the

government’s action in shutting off speech is legitimate under the applicable

standard of review. Bible Believers v. Wayne County, 805 F.3d 228, 242 (6th Cir.

2015) (citing Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788,

797 (1985)).

   A. The Speech at Issue is Core First Amendment Protected Expression.

   By the very terms of Defendants’ classification targeting political speech, the

class of speech subjected to restriction is precisely that occupying “the highest,

most protected position” in First Amendment jurisprudence. ACLU v. Nat’l Sec.

Agency, 493 F.3d 644, 660-61 (6th Cir. 2007); see New York Times v. Sullivan, 376

U.S. 254, 270 (1964) (observing that the First Amendment secures the

“opportunity for free political discussion to the end that government may be

responsive to the will of the people” and that “this opportunity is to be afforded for

‘vigorous advocacy’ no less than ‘abstract discussion.’”).

   Even in so far as Defendants may now intend to narrow the scope of their

restriction to advocacy relating to election candidates or ballot issues, such a

particular variety of core political speech is “no less entitled to protection under the

First Amendment than the discussion of political policy generally or advocacy of

the passage or defeat of legislation.” Buckley v. Valeo, 424 U.S. 1, 48 (1976); see

McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 347 (1995) (“That this

                                           8
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.70    Page 19 of 30




advocacy occurred in the heat of a controversial referendum vote only strengthens

the protection afforded”). “Urgent, important, and effective speech can be no less

protected than impotent speech, lest the right to speak be relegated to those

instances when it is least needed.” Id.

   B. The Venue and Broadcast of Birmingham City Commission Meetings
      Comprise a Designated and/or Limited Public Forum.

   The Supreme Court has recognized three categories of public fora: the

traditional public forum, the designated public forum, and the limited public

forum. Miller v. Cincinnati, 622 F.3d 524, 534 (6th Cir. 2010). The category of

forum determines the applicable constitutional standard for reviewing restrictions

on expressive activity. Id.

   Traditional public fora, such as streets, sidewalks, and parks, are public places

that have immemorially been provided for use by the public for assembly and

discussion of public questions. Walker v. Sons of Confederate Veterans, 576 U.S.

__, 135 S. Ct. 2239, 2250 (2015). Restrictions excluding speech within a

traditional public forum must be necessary to serve a compelling state interest and

narrowly drawn to achieve that interest. Miller, 622 F.3d at 534.

   A designated public forum exists where government property that has not been

traditionally regarded as a public forum is opened up for that purpose. Walker, 135

S. Ct. at 2250. Government restrictions on speech in a designated public forum

“are subject to the same strict scrutiny as restrictions in a traditional public forum.”
                                           9
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.71    Page 20 of 30




Miller, 622 F.3d at 534. Finally, the government may open up a limited public

forum which may be reserved for certain speakers or discussion of certain subjects.

Kinkaid v. Gibson, 236 F.3d 342, 348 (6th Cir. 2001). “Although the government

need not retain the open nature of a limited public forum, ‘as long as it does so it is

bound by the same standards as apply in a traditional public forum.’” Id. (quoting

Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46 (1983)).

   Although decisions of this Circuit have not taken a uniform approach to

distinguishing designated and limited public fora, the contours of either such type

of forum, lacking derivation from the underlying property’s traditional function,

are ultimately bottomed on the state’s obligation to “respect the lawful boundaries

it has itself set” for delimiting expressive activity. Barr v. Lafon, 538 F.3d 554, 572

(6th Cir. 2008) (quoting Rosenberger v. Rector and Visitors of Univ. of Va., 515

U.S. 819, 829 (1995)).

  Whether the Birmingham City Commission’s meetings may, as a whole, best be

characterized as a designated public forum or a limited one, the open-comment

session of each meeting, wherein the meeting is “opened to the public for their

comments on non-agenda items,” renders the “meeting [] a forum ‘opened for use

by the public as a place for expressive activity’ at the time” of that session’s

occurrence. Kirkland v. Luken, 536 F. Supp. 2d 857, 874 (S.D. Ohio 2008).




                                          10
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19        PageID.72    Page 21 of 30




Accordingly, such open-comment sessions of each meeting are bound by the same

standards applicable to traditional public fora. Kinkaid, 236 F.3d at 348.

   In further permitting public-comment during the other sessions of each meeting,

but limiting the subject-matter to the agenda item under review, the Birmingham

City Commission has, at a minimum, established a limited public forum during the

sessions of each meeting dedicated to specified agenda items. Consequently, any

restrictions on speech during those periods must be content-neutral and narrowly

tailored to serve a significant governmental interest. Ritchie v. Coldwater Cmty.

Sch., 947 F. Supp. 2d 791, 807-08 (W.D. Mich. 2013); see Teufel v. Princeton City

Sch. Dist. Bd. of Educ., No. 1:12-cv-355 at *17 (S.D. Ohio Jan. 11, 2013).

1. The public forum extends to the cable broadcast.

   As the Supreme Court has observed, “[F]orum analysis is not completed merely

by identifying the government property at issue. Rather, in defining the forum we

have focused on the access sought by the speaker.” Cornelius, 473 U.S. at 801.

  Although public forum analysis has traditionally applied to tangible property, the

Supreme Court has long extended the “same principles [to] apply to government

fora which are ‘metaphysical,’ as opposed to ‘spatial or geographic.’” Putnam Pit,

Inc. v. City of Cookeville, 221 F.3d 834, 842 (6th Cir. 2000) (applying public

forum analysis to a city Web site) (quoting Rosenberger, 515 U.S. at 830); see Ark.

Educ. Television Comm'n v. Forbes, 523 U.S. 666 (1998) (applying forum analysis

                                         11
  Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19         PageID.73    Page 22 of 30




  to televised candidates’ debate without distinction between the venue and

  broadcast). Thus, “when the Government has intentionally designated a place or

  means of communication as a public forum, speakers cannot be excluded without a

  compelling governmental interest.” Cornelius, 473 U.S. at 800 (emphasis added).

     Because Defendants’ choice to broadcast the full proceedings of City

  Commission meetings to the community fundamentally shapes the nature of the

  communicative platform and intended audience, the cable broadcast of such

  meetings is both itself a public forum and an integral element of the forum existing

  within the meeting venue. Accordingly, any content-based exclusion of particular

  public comments or speakers from the broadcast must be narrowly tailored to serve

  a compelling a state interest.

C. No Compelling or Legitimate Interest Supports Defendants’ Censorship of
   Citizens’ Political Speech at City Commission Meetings.

     Where a challenged speech regulation is “a content-based restriction on political

  speech in a public forum, [it] must be subjected to the most exacting scrutiny.”

  Boos v. Barry, 485 U.S. 312, 322 (1988). Such is precisely the character of the

  regulation at issue here.

     Although Defendants have framed their speech restriction as being applicable to

  any citizens advocating their political position, the “First Amendment’s hostility to

  content-based regulation extends not only to a restriction on a particular viewpoint,

  but also to a prohibition of public discussion of an entire topic.” Burson v.
                                            12
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19           PageID.74    Page 23 of 30




Freeman, 504 U.S. 191, 197 (1992) (finding “facially content-based” a polling-

place regulation whereby individuals’ ability to exercise free-speech rights

“depends entirely on whether their speech is related to a political campaign.”);

accord Boos, 485 U.S. at 319; Consol. Edison Co. v. Pub. Serv. Comm’n, 447 U.S.

530, 537 (1980); see Reed v. Town of Gilbert, 576 U.S. __, 135 S. Ct. 2218, 2227

(2015) (a regulation is facially content-based and subject to strict scrutiny if it

“applies to particular speech because of the topic discussed or the idea or message

expressed”).

  Here, by specifically restricting the expression of public comment participants

who choose to advocate political positions within the context of a public forum,

Defendants have established a quintessentially content-based restriction which

nothing short of a compelling state interest could sustain. Nor could even a

hypothetically compelling state interest in suppressing core civic expression likely

be cognizable under a framework of popular self-government.

   Defendants have fully predicated their restriction of citizens’ political speech

upon the claim that preventing such speech from being transmitted through the

cable broadcast of Commission meetings is compelled by the city’s contractual

agreement with the Birmingham Area Cable Board and by the MCFA. Because the

city’s contractual agreement contains no such provision, and the pertinent MCFA

provision is both inapplicable and permanently voided by this Court, Defendants’

                                           13
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19         PageID.75    Page 24 of 30




purported justification is entirely false. Having no underlying factual validity, such

an interest can neither be compelling nor legitimate.

   Even if such an alleged contractual provision did exist, it would itself be null

and void as to any unconstitutional conduct required in its performance. See

Shelley v. Kraemer, 334 U.S. 1, 20 (1948) (noting that when contractual

enforcement conflicts with the Fourteenth Amendment, “it is the obligation of this

Court to enforce the constitutional commands.”). Because the city cannot be bound

by constitutionally void agreements nor rely upon such instruments to legitimate

constitutional infringements, Defendants can assert no valid interest in restricting

public comment speakers’ political speech upon the basis of a real or imagined

contractual obligation.

1. Excluding speakers engaged in political advocacy from the cable broadcast
   will severely limit expression.

   Even in so far as Defendants may now intend to limit the penalty imposed on

political speech to pausing the cable broadcast of the offending speakers’

comments, such a penalty will drastically impair such a speaker’s ability to reach

the substantial majority of his or her intended audience. See Nader v. Blackwell,

545 F.3d 459, 472 (6th Cir. 2008) (observing that state action limiting the size of a

speaker’s audience and amount of speech about his/her views that s/he can

generate is a First Amendment injury). Indeed, it is in all substantive respects

analogous to a policy, within a larger meeting hall, whereby certain public
                                          14
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.76    Page 25 of 30




comment speakers will have their microphones shut off so that only those seated in

the front rows can hear them.

  In light of the drastic reduction in audience size and exclusion from having one’s

views reflected in the video archive of such proceedings, it follows inevitably that

speakers will be greatly chilled from speaking freely at the meetings themselves,

lest they risk becoming excluded from the wider broadcast if found to be engaging

in advocacy.

2. Defendants’ policy of restricting political speech is void for vagueness.

   As this Court has repeatedly observed, the First Amendment ensures that

“speakers are protected from arbitrary and discriminatory enforcement of vague

standards. The prohibition against vague regulations of speech is based in part on

the need to eliminate the impermissible risk of discriminatory enforcement.” King

Enter. v. Thomas Twp., 215 F. Supp. 2d 891, 917 (E.D. Mich. 2002) (internal

quotation marks omitted); see Boddie v. Am. Broad. Co., 881 F.2d 267, 270 (6th

Cir. 1989) (noting that “the “general test of vagueness applies with particular force

in review of laws dealing with speech,” for which “a more stringent vagueness test

should apply.”).

   Accordingly, a “statute that fails to constrain ‘an official’s decision to limit

speech’ with ‘objective criteria’ is unconstitutionally vague.” Miller, 622 F.3d at

540.

                                          15
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.77    Page 26 of 30




      We will not presume that the public official responsible for administering a
      legislative policy will act in good faith and respect a speaker’s First
      Amendment rights; rather, the vagueness doctrine requires that the limits the
      government claims are implicit in its law be made explicit by textual
      incorporation, binding judicial or administrative construction, or well-
      established practice.

United Food & Commercial Workers Union (“UFCW”) v. Sw. Ohio Reg’l Transit

Auth., 163 F.3d 341, 359 (6th Cir. 1998) (internal quotation marks and brackets

omitted).

   Here, Defendants have no officially written, much less objective, articulation of

the criteria for determining that public comments amount to prohibited political

advocacy; thus leaving public comment participants no guidance beyond the vague

and inconsistent actions and spoken declarations of Defendants Bordman and

Currier. Even at the present time, it remains unclear whether the act of “advocating

[one’s] political position,” resulting in restriction, encompasses positions on any

political issue or only election-related ones.

  In further light of the facts that Defendants have thus far directed this restriction

exclusively against expression critical of the NOW project proposal, while

attributing its necessity to a non-existent contractual restriction never previously

referenced, there is abundant indication that the risk of arbitrary and discriminatory

enforcement of such a vague and unclear policy has manifested in practice.

  Accordingly, because Defendants have failed to establish written or objective

criteria for determining what speech is subject to restriction, while leaving
                                          16
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19         PageID.78    Page 27 of 30




Defendants Bordman and Currier with unbridled discretion to modify and apply

the policy at will, Defendants’ policy restricting political speech is invalid under

the First Amendment void for vagueness doctrine.

3. Defendants’ policy of restricting political speech is overbroad.

   A governmental regulation is overbroad if there is a realistic danger that it will

significantly compromise recognized First Amendment protections of other

persons not before the Court. UFCW, 163 F.3d at 361. The doctrine is aimed at

preventing the challenged regulation from chilling or deterring future speech

protected under the First Amendment. Id.

  To the extent that Defendants’ policy abstractly reflects the MCFA’s concern

over local governments using public resources to promote their own voting

preferences in elections, any conceivably legitimate sweep of such a policy would

be directed at limiting the Commission’s own engagement in political advocacy

speech or in unduly privileging the comments of those sharing their views. Yet, as

applied, Defendants have instead directed this policy at opponents of their own

preferred positions, who, in the course of directly criticizing the Commission, are

least susceptible to being misinterpreted as speaking on the local government’s

behalf.

   As noted above, even the threat of cutting off speakers’ access to the cable

broadcast is certain to chill public commenters from freely expressing their views

                                          17
  Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19          PageID.79     Page 28 of 30




  both in the meeting facility itself and in the cable broadcast. So too will an

  inevitable chilling effect result from the ambiguity over whether particular speech

  will trigger restriction. And quite predictably, those eager to minimize the risk of

  crossing such a line will exercise particular care to limit voicing critical or

  provocative perceptions with greater liability to be deemed advocative than those

  aligning with the status quo.

II. PLAINTIFFS WILL SUFFER IRREPARABLE INJURY IF
    DEFENDANTS ARE NOT IMMEDIATELY ENJOINED FROM
    ENFORCING THE POLICY OF RESTRICTING POLITICAL SPEECH.

        “[W]hen reviewing a motion for a preliminary injunction, if it is found that a

  constitutional right is being threatened or impaired, a finding of irreparable injury

  is mandated.” ACLU of Ky. v. McCreary Cnty., 354 F.3d 438, 445 (6th Cir. 2003).

  “‘The loss of First Amendment freedoms, for even minimal periods of time,

  unquestionably constitutes irreparable injury.’” Bays v. City of Fairborn, 668 F.3d

  814, 825 (6th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). As

  demonstrated above, Defendants’ policy of restricting political speech severely

  infringes the First Amendment rights of Plaintiffs and other persons similarly

  situated. Therefore, the irreparable harm factor weighs in Plaintiffs’ favor.

III. NO HARM TO OTHERS IS APPLICABLE.

    “[I]f the plaintiff shows a substantial likelihood that the challenged law is un-

  constitutional, no substantial harm to others can be said to inhere its enjoinment.”

                                             18
 Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19           PageID.80     Page 29 of 30




  Id. Here, because Plaintiffs have shown a likelihood of success on the merits of

  their claim asserting constitutional violation by Defendants, no harm to Defendants

  or others can justify withholding relief. Moreover, whereas Defendants have no

  legitimate interest in such a restriction’s continued application, they will suffer no

  cognizable injury arising from its injunction.

IV. GRANTING IMMEDIATE INJUNCTIVE RELIEF WILL ADVANCE
    THE PUBLIC INTEREST.

      The final factor is whether the public interest will be served by an injunction.

  Again, Plaintiffs’ likelihood of success on the merits subsumes this factor because

  “it is always in the public interest to prevent violation of a party’s constitutional

  rights.” Id.

V. NO SECURITY BOND IS NECESSARY.

     “It is well-established under Sixth Circuit case law that ‘the district court

  possesses discretion over whether to require the posting of security.’” Plainfield

  Specialty Holds II Inc. v. Children’s Legal Services PLLC, 634 F. Supp. 2d 833,

  848 (E.D. Mich. 2009) (quoting Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d

  1171, 1176 (6th Cir. 1995)). Plaintiffs submit that requiring a bond would

  discourage public interest litigation such as the instant case, and would serve no

  practical purpose, since the preliminary injunction at issue will not subject

  Defendants to any risk of financial harm.


                                             19
Case 2:19-cv-12138-VAR-DRG ECF No. 9 filed 08/04/19       PageID.81    Page 30 of 30




                            REQUEST FOR RELIEF

   Wherefore, Plaintiffs respectfully request that the Court grant a temporary

restraining order and/or preliminary injunction barring Defendants from restricting

political speech or advocacy by public comment speakers at Birmingham City

Commission meetings upon the basis of its content or excluding public comments

involving political speech or advocacy from the cable broadcast of City

Commission meetings.

                                                   Respectfully submitted,

                                                   s/Matthew S. Erard_
                                                   Matthew S. Erard (P81091)
                                                   Law Office of
                                                   Matthew S. Erard, PLLC
                                                   Counsel for Plaintiffs
                                                   400 Bagley St. #939
                                                   Detroit, MI 48226
                                                   (248) 765-1605
                                                   mserard@gmail.com
  Dated: August 4, 2019



                          CERTIFICATE OF SERVICE

   I certify that, on August 4, 2019, I served the above document on the
Defendants by mailing it to the Birmingham City Attorney and individual parties at
their last known business addresses.

                                                          s/Matthew S. Erard_
                                                          Matthew S. Erard




                                        20
